


CALPIAN, INC.


NOTE AND WARRANT SUBSCRIPTION AGREEMENT


This NOTE AND WARRANT PURCHASE AGREEMENT (“Agreement”) made as of the 30th day
of November, 2015 by and between the undersigned subscriber (the “Subscriber”)
and CALPIAN, INC., a Texas corporation (the “Corporation”), having its principal
office at 500 N. Akard Street, Suite 2850, Dallas, Texas 75201.


WHEREAS, the Corporation is issuing up to $6,500,000.00 of its Secured
Promissory Notes in a private placement offering (the “Notes Offering”) pursuant
to the terms set forth in the form of the Secured Promissory Note attached
hereto as Exhibit A (the “Note”), the form of Loan and Security Agreement
attached hereto as Exhibit B (the “L&S Agreement”), the Warrant attached hereto
as Exhibit C (the “Warrant”), the Escrow Agreement attached hereto as Exhibit D
(the “Escrow Agreement”), and this Agreement (the Promissory Note, the L&S
Agreement, the Warrant, the Escrow Agreement, and this Agreement, collectively
the “Loan Documents”);


WHEREAS, as an additional consideration for the making of the loans evidenced
and secured by the Loan Documents and to enter into this Agreement, the
Corporation is offering the Subscriber a Warrant to purchase Three Hundred
Thousand (300,000) shares of the Corporation’s Common Stock (“Common Stock”) for
every One Million Dollars ($1,000,000.00) of the principal amount invested by
the Subscriber under the Loan Documents, exercisable at a price of
One-One-Hundredth of a Dollar ($0.01) per share, pursuant to the terms and
conditions of the Warrant;


WHEREAS, the Subscriber is familiar with the Corporation and its operations and
desires to enter into this Agreement and the Loan Documents.


NOW, THEREFORE, for and in consideration of the premises and covenants herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.
Purchase and Sale.



(a)    Purchase and Sale of Notes. Subject to the terms and conditions of this
Agreement, the Subscriber hereby subscribes to make the loan for the dollar
amount of Notes set forth on the Subscriber Signature Page to this Agreement at
the face amount of the Notes.


(b)    Acknowledgment of Corporation’s Filing Status. Subscriber understands and
acknowledges that the Corporation’s Form 10-K for the fiscal year ended March
31, 2015 was due to the SEC on June 29, 2015, but not filed, and the
Corporation’s Form 10-Q for the quarterly period ended June 30, 2015 was due to
the SEC on August 14, 2015, but not filed. As a result, there is limited
information available about the Corporation’s financial results of operations,
or otherwise, for periods subsequent to filing, and periods presented in, its
Form 10-Q for the period ended December 31, 2014. Subscriber agrees to make the
loan evidenced by the Promissory Notes, and purchase Warrants and Common Stock
into which the Warrants are exercisable (collectively, the “Securities”) without
the information that would normally be available to investors if the Corporation
filed the reports described above.


Furthermore, the Corporation is in the process of evaluating its financial
statement presentation of its “Revenues” figures, that relate specifically to
revenues generated in its Money-On-Mobile business segment, to determine if any
adjustment is required to previously reported financial statements and other
line items in its historical financial statements. Currently, the Corporation
reports certain Money-On-Mobile transactions as “Revenues” and “Cost of
revenues” on a “Gross-basis” to determine “Gross profit.” For




--------------------------------------------------------------------------------




example, in the Form 10-Q for the period ended December 31, 2014, the
Corporation reported “Revenues” generated in Money-On-Mobile transactions of
$57,732,749.00 and providing a separate “Cost of revenues” line item of
$57,148,906, which was the basis for presenting an aggregate “Gross profit” for
all business segments equal to $2,133,536.00 (which is comprised of the
$583,843.00 “Gross profit” for the Money-On-Mobile business segment) for the
three months ended December 31, 2014. The Corporation is determining whether
presenting certain Money-On-Mobile “Revenues” on a “Gross-basis” or “Net-basis.”
A change to a “Net-basis” would reduce the aggregate total revenues generated in
Money-On-Mobile transactions by a substantial portion of the costs previously
reported as a “Cost of revenue” line item. The potential effect of this
presentation change of “Revenues” may be a substantial reduction in “Revenues”
and a corresponding reduction in “Cost of revenues,” but requiring no
adjustments to “Gross profit.” Also, any “Gross” to “Net” Revenue presentation
change will have no impact on Operating Income, Net Income, and Balance Sheet or
Cash Flow statement. Subscriber agrees to purchase the Securities with knowledge
of the potential adjustments described above or other adjustments that may come
to the Corporation’s attention in preparing to file its delinquent reports.


After reviewing and understanding all information provided in this section, or
otherwise, the Subscriber acknowledges the risks associated with the matters
described in this section and, nevertheless, agrees to purchase the Securities.


(c)    Acceptance. By signing this Agreement and delivering a copy of this
Agreement to the Subscriber, the Corporation hereby accepts the subscription of
the Subscriber.


(d)    Subscription Irrevocable. The subscription of the Subscriber is
irrevocable.


(e)    Closing and Delivery. The closing of the transactions covered by this
Agreement (the “Closing”) shall take place at the offices of the Escrow Agent,
as defined in the Escrow Agreement, on November 26, 2015, or at such other date
as designated by the Corporation, or this Agreement shall be null and void and
all funds shall be returned.


(1)    Prior to the Closing, the Subscriber shall deliver to the Escrow Agent by
wire transfer, as set forth in the Escrow Agreement, in U.S. funds in an amount
equal to the face amount of the Promissory Note for the loan which the
Subscriber intends to make;


(2)    At the Closing, the Corporation will deliver to each Subscriber one or
more fully executed Promissory Notes in the aggregate face amount loaned by such
Subscriber;


(3)    At the Closing, the Corporation will deliver to each Subscriber one or
more fully executed Warrants to purchase Three Hundred Thousand (300,000) shares
of Common Stock for every One Million Dollars ($1,000,000.00) of principal
amount of the Promissory Note issued in favor of such Subscriber;


(4)    At the Closing, the Corporation will deliver to each Subscriber a copy of
fully-executed Subordination Agreements; and


(5)    At the Closing, the parties will exchange completed and fully executed
copies of the Promissory Note, the L&S Agreement and this Agreement.
    
2.    Representations and Warranties of the Corporation. The Corporation hereby
represents and warrants to the Subscriber that:






--------------------------------------------------------------------------------




(a)    Incorporation. The Corporation is a corporation duly organized and
validly existing and in good standing under the laws of the State of Texas.


(b)    Authorization. All corporate action on the part of the Corporation, its
officers and directors necessary for the authorization, execution, delivery and
performance of all obligations of the Corporation under this Agreement and for
the authorization, issuance and delivery of the Promissory Notes being made and
Warrants being sold hereunder has been or will be taken prior to acceptance of
this Agreement, and this Agreement, when executed and delivered to the
Subscriber shall constitute a binding and enforceable obligation of the
Corporation.


(c)    Validity of Securities. The Promissory Notes when made and Warrants to be
purchased and sold under to this Agreement, when issued, sold and delivered in
accordance with the terms of this Agreement for the consideration expressed
herein, will be duly and validly issued.


3.    Representations and Warranties by the Subscriber. The Subscriber
represents and warrants, to the Corporation as follows:


(a)    The Subscriber is making the loan for the Subscriber’s own account as
principal, for investment and not with a view to or intent of resale or
distribution of all or any part of the loan or the Warrants or Common Stock
underlying the Warrants, except in accordance with and as provided for in this
Agreement.


(b)    Subscriber states:


(i)    the Subscriber has such knowledge and experience in financial and
business matters that the Subscriber is capable of evaluating the risks and
merits of investment in the Securities and making the loan; and


(ii)    the Subscriber is able to bear the economic risk of the investment
(i.e., at the time of investment the Subscriber could afford a complete loss
without hardship).


(c)    Prior to the execution of this Agreement, the Subscriber and the
Subscriber’s attorney, accountant, purchaser representative and/or tax adviser,
if any (collectively, the “Advisers”), have received the Loan Documents and all
other documents requested by the Subscriber, have carefully reviewed them and
understand the information contained therein. The Subscriber acknowledges that
and that no officer, director, broker-dealer, placement agent, finder or other
person affiliated with the Corporation has given Subscriber any information or
made any representations, oral or written, on which Subscriber has relied upon
in deciding to invest in the Securities and make the loan, including without
limitation, any information with respect to future operations of the Corporation
or the economic returns which may accrue as a result of the purchase of the
Securities, or any information with respect to legal, tax, economic and related
considerations of an investment in the Securities and making the loan, and the
Subscriber has relied on the advice of, or has consulted with, only its own
Advisers. The Subscriber acknowledges having been given the opportunity to
review all documents material to an investment in the Securities that the
Corporation can provide without unreasonable effort or expense.


(d)    The Subscriber and its Advisers, have had an opportunity to ask questions
of, and receive answers from, appropriate representatives of the Corporation,
including its officers, concerning the Corporation and its business, and the
terms and conditions of the Notes Offering, and to obtain such additional
information as the Subscriber deems necessary to verify the accuracy and
adequacy of the information the Subscriber has obtained and that the Subscriber
considers material to its decision to make this investment and make the loan.
The Subscriber fully understands that this Offering has not been registered
under the




--------------------------------------------------------------------------------




Securities Act of 1933, as amended (the “Securities Act”) in reliance upon
exemptions therefrom, and, accordingly, to the extent that the Subscriber is not
supplied with information which would have been contained in a registration
statement filed under the Securities Act the Subscriber must rely on the
Subscriber’s own access to such information.


(e)    THE OPPORTUNITY TO MAKE THE LOAN OFFERED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND
ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE LOAN DOCUMENTS ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM. THE SECURITIES HAVE NOT BEEN RECOMMENDED, APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES
COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY
OR ADEQUACY OF THE SUBSCRIPTION AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.


(f)    The Subscriber is unaware of, is in no way relying on, and did not become
aware of the Notes Offering through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television, radio or the Internet
(including, without limitation, internet “blogs,” bulletin boards, discussion
groups and social networking sites) in connection with the Notes Offering and
did not become aware of the Notes Offering through or as a result of any seminar
or meeting to which the Subscriber was invited by, or any solicitation of a
subscription by, a person not previously known to the Subscriber in connection
with investments in securities generally.


(g)    The Subscriber affirms that the Subscriber is an “accredited investor” as
that term is defined and construed pursuant to Rule 501 under the Securities Act
because the Subscriber is one or more of the following (check all that apply):


______
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of this purchase exceeds $1,000,000 (excluding the
value of the Subscriber’s principal residence);



______
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years (or a joint income with spouse in excess of $300,000
in each of those years) and who reasonably expects to reach the same income
level in the current year;



______
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of purchasing the Notes, and whose purchase is directed by a
sophisticated person (as described in applicable regulations promulgated under
the Act);



______
A bank or savings and loan association;



______
A broker or dealer registered under Section 15 of the Securities Exchange Act of
1934, as amended;



______
An insurance company;







--------------------------------------------------------------------------------




______
An investment company registered under the Investment Company Act of 1940 or a
business development company (as defined by said Act), or Small Business
Investment Company licensed by the Small Business Administration;



______
An employee benefit plan within the meaning of Title I of ERISA and (A) the
investment decision has been made by a plan fiduciary which is either a bank,
savings and loan association, insurance company or registered investment
advisor, or (B) the plan has total assets in excess of $5,000,000, or (C) the
Plan is a self directed plan and its investment decisions are made solely by
persons who are accredited investors;



______
A corporation, Massachusetts or similar business trust, partnership, or
organization described in 501(c)(3) of the Internal Revenue Code of 1986, as
amended, and not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;



______
A director or executive officer of the Corporation;



______
An entity all of the investors in which are “accredited investors.”



(h)    The Subscriber affirms that all information that the Subscriber has
provided to the Corporation either directly or indirectly, concerning the
Subscriber, the Subscriber’s financial position and the Subscriber’s knowledge
of financial and business matters is accurate and complete as of the date of
this Agreement.


(i)    The Subscriber fully understands and agrees that the Subscriber must bear
the economic risk of the Subscriber’s investment in the Securities for an
indefinite period of time because, among other reasons, the Securities have not
been registered under the Securities Act, and, therefore, they cannot be sold,
pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act or, in the opinion of counsel acceptable to
the Corporation, an exemption from such registration is available.


(j)    The Subscriber understands that no federal or state agency has passed
upon the Notes Offering or made any finding or determination as to the fairness
of the Notes Offering.
    
(k)    The Subscriber recognizes that this investment involves a high degree of
risk, and the Subscriber has carefully considered whether an investment in the
Securities and making the loan is appropriate for the Subscriber. The Subscriber
understands that the Securities are a suitable investment only for persons who
have substantial financial resources and will have no need for liquidity in
their investment.


(l)    If the subscription is being made by a person acting in a representative
or fiduciary capacity, such person has full power and authority to execute and
deliver this Agreement in such capacity and on behalf of the subscribing
individual, ward, partnership, trust, estate, corporation, or other entity, has
full right and power to perform pursuant to this Agreement. The undersigned,
will, upon request of the Corporation, furnish the Corporation a true and
correct copy of (1) if the Subscriber is a trust, the trust agreement under
which it is organized, (2) if the Subscriber is a Partnership, the partnership
agreement under which it is organized, and (3) if the Subscriber is a
corporation, the Articles of Incorporation and By-laws and a copy (certified by
the secretary or other authorized officer) of appropriate corporate resolutions
authorizing the specific investment. If the subscription is being made by a
person acting in a representative capacity, the representations and warranties
contained in this Agreement, including specifically and without limitation those
provided for in paragraph 3(g), shall be deemed to have been made on behalf of
the person or persons for whom the undersigned is so purchasing.




--------------------------------------------------------------------------------






(m)    The Corporation has not provided to the Subscriber any projections of
operating results, revenues, or profits for use in connection with or reliance
upon this Notes Offering. If the Subscriber has seen any such projections, the
Subscriber understands and agrees that the Subscriber will not rely upon them
for purposes of making the loan because, among other reasons, the timing,
sources and amount of funding to be received by the Corporation is currently
uncertain and so that any projections based upon the receipt of such funding
will be inherently unreliable.


(n)    Subscriber will keep confidential and not disclose any non-public
information received in connection with the Notes and/or Notes Offering from the
Corporation or any of its affiliates or principals, except that Subscriber may
disclose such information (i) with the written consent of Corporation, (ii) to
Subscriber's affiliates and legal counsel for Subscriber and its affiliates,
(iii) to auditors, accounting firms or accountants of Subscriber and its
affiliates as may be required in connection with any audit or other review of
the books and records of any such entity, and (iv) to any parties as may be
required by law, government regulation or order (including without limitation,
any regulation or order of an insurance regulatory agency or body), by subpoena
or by any other legal, administrative or legislative process. Subscriber also
acknowledges and agrees that Subscriber is prohibited from any buying or selling
of the Corporation’s securities on the basis of this material non-public
information until after the information either becomes publicly available by the
Corporation (such as in a Current Report on Form 8-K or in the Corporation’s
10-Q) or ceases to be material, and in no event for at least thirty (30) days
from the date hereof.


(o)    All representations and warranties set forth above or in any other
written statement or document delivered by the Subscriber in connection with the
subscription shall be true and correct in all respects on and as of the date of
this Agreement and as of the date of acceptance, and they shall survive
acceptance and the closing and delivery of the Securities.


4.    Indemnification.


(a)    Indemnification by Subscriber for misrepresentations. The Subscriber
hereby agrees to indemnify and hold harmless the Corporation and the directors,
officers and professional advisors of the Corporation, from and against any and
all loss, damage, cost, liability or expense, including reasonable attorney’s
fees, due to or arising out of any misrepresentation or breach of any
representation, warranty or covenant of the Subscriber at the time of this
Agreement, and from any representation or warranty of the Subscriber becoming
false or misleading prior to acceptance of the subscription by the Corporation
unless the Subscriber shall have given written notice to the Corporation of such
change prior to acceptance.


(b)    Indemnification by Subscriber for meritless claims. The Subscriber hereby
agrees to indemnify and hold harmless the Corporation and its directors,
officers and professional advisors from and against any and all loss, damage,
liability, cost and expense, including reasonable attorney’s fees, incurred in
connection with defending any claim brought for or on behalf of the Subscriber
with respect to investment in the Securities if judgment is rendered by a court
of competent jurisdiction in favor of such indemnified party against the
Subscriber with respect to the matters referred to above.


(c)    The foregoing indemnifications shall survive any sale or transfer, or
attempted sale or transfer, of the Subscriber’s Securities. Notwithstanding the
foregoing indemnifications, the Subscriber does not thereby or in any other
manner waive any rights granted to the Subscriber under federal, state, or
provincial securities laws and regulations.


5.    Broker Fees and Legal Fees. The Corporation and the Subscriber represent
and agree that the transactions contemplated by this Agreement have been carried
on by the parties directly and without




--------------------------------------------------------------------------------




the intervention of any other person in such manner as to give rise to any valid
claim against either party for a finder’s fee, brokerage commission or other
similar payment.


6.    Notes and Warrant to be Legended. A restrictive legend in substantially
the following form will be imprinted on the Notes and Warrants and Common Stock
underlying the Warrants and stop transfer orders or other appropriate
instructions to such effect will be maintained against the transfer of the Notes
or Warrant on the transfer records of the Corporation or its transfer agent:


THIS [NOTE] [WARRANT] HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES OR “BLUE SKY” LAWS, AND MAY NOT
BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, OR OTHERWISE DISPOSED OF
UNLESS REGISTERED PURSUANT TO THE PROVISIONS OF SUCH ACT AND BLUE SKY LAWS OR AN
EXEMPTION THEREFROM IS AVAILABLE AS ESTABLISHED BY A WRITTEN OPINION OF COUNSEL
ACCEPTABLE TO THE CORPORATION.


The transfer the Securities will only be effected in accordance with the
foregoing legend.


7.    Miscellaneous.


(a)    Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Texas.


(b)    Binding Effect. Except as otherwise provided herein, this Agreement shall
be binding upon and inure to the benefit of the parties and their successors,
legal representatives and assigns.


(c)    No Assignments. The Subscriber agrees that except as provided herein
neither the Subscriber nor the Subscriber’s legal representatives will sell,
assign, encumber or transfer, in any manner whatsoever, this Agreement or its
rights under this Agreement.


(e)    Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof and supersedes any prior
understandings, oral or written.
            
(f)    Modification. Any terms of this Agreement may be waived or modified only
in writing, signed by the Corporation and holders of a majority in principal
amount of all Notes issued by the Corporation in the Notes Offering, which
waivers or modifications shall equally modify all Loan Documents entered into in
connection with the Notes Offering.


(g)    Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or three
(3) days after deposit in the United States Post Office, by registered or
certified mail, addressed to a party at its address hereinafter shown below or
at such other address as such party may designate by ten (10) days advance
written notice to the other party.


(h)    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one counterpart has been signed by each party and delivered to
the other party, it being understood that each of the parties need not sign the
same counterpart.




[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Corporation has executed this Note and Warrant
Subscription Agreement as of the day and year first above written.


CALPIAN, INC.
 
By :/s/ Harold Montgomery
Harold Montgomery, CEO


IN WITNESS WHEREOF, the undersigned has executed this Note and Warrant Purchase
Agreement to lender $600,000.00 to the Corporation on the 30th day of November,
2015.
 
 
Subscriber’s (and Joint Subscriber’s) Name(s) and Residence Address (Please
Print or Type)
 
 
 
 
 
 
Signature of Subscriber
 
 
Print Name:__________________________
 
 
Title (if applicable):____________________
 
 
 
 
Telephone: ________________________
 
 
 
Taxpayer ID/Social Security No.
of Subscriber
 
Mailing address
  (if Different From Residence)
 
 
 
 
 
 
Signature of Joint Subscriber (if any)
 
 
 
 
 
 
 
Telephone: ________________________
 
 
 
 
 
Purchaser Representative (if any)
Taxpayer ID/Social Security No.
of Joint Subscriber
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
 
Please indicate manner in which Notes are to be held:
 
 
Community Property*
 
Subchapter S Corporation**
 
Joint Tenancy*
 
Partnership**
 
Tenancy in Common*
 
Trust
 
Separate Property
 
Corporation**
 
Individual Ownership
 
Other (Please Indicate) ____

**If other than calendar year, please state fiscal year end:
_________________________




